Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending.
	Claims 1-8 and 11-20 are pending.
	Claims 9-10 are withdrawn from examination as drawn to a non-elected invention.

		Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 and 11-18, drawn to a composition, classified in C09K 8/487.
II. Claims 9-10, drawn to a method of making, classified in C08L 23/00.
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process can be used to make another and materially different product by using different monomers. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be 
 (a) the inventions have acquired a separate status in the art in view of theirdifferent classification;              (b) the inventions have acquired a separate status in the art due to theirrecognized divergent subject matter;              (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);               (d) the prior art applicable to one invention would not likely be applicable toanother invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the 
During a telephone conversation with Mr. Kim on 12/22/2020 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8 and 11-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 11-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richter Jr. et al. US Patent No. 3,140,265 (hereinafter “Richter”). 

Claim 1. 
Richter teaches:
A pH sensitive water-absorbent resin, comprising: col. 5, l. 9 teaches water soluble;
[distilled water], 
a monomer, col. 2, l. 54, at least one monomer;
a mixed auxiliary agent, applicant claims acetic acid, acetic acid is taught in col. 3, l. 60;
 a crosslinking agent; see col. 6, l. 5-14, teaches various crosslinking agents; 
and an initiator, see col. 4, l. 39, teaches “ususal initiators:
wherein an amount of the monomer is 30% to 100% of a mass of the distilled water, col. 2, l. 54, teaches 50-100 mole percent;
[an amount of the mixed auxiliary agent is 16% to 67% of a mass of the monomer], 
[an amount of the crosslinking agent is 0.2% to 1% of the mass of the monomer], 
and an amount of the initiator is 0.4 to 1% of the mass of the monomer, see col. 4, l. 48, teaches .5 to 2%.
Richter does not teach:
distilled water 
[an amount of the mixed auxiliary agent is 16% to 67% of a mass of the monomer], 
[an amount of the crosslinking agent is 0.2% to 1% of the mass of the monomer].
The Examiner takes official notice of two facts:
1) distilled water will commonly be used to avoid contamination during sensitive polymerization processes, and
2) crosslinking agents are commonly used in the claimed amounts.
Richter teaches to use acetic acid as a mixed auxiliary agent. Richter is not specific as to
the amount. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Richter and use the claimed amount of mixed auxiliary agent as a matter of routine optimization depending on the resultant polymer properties desired since Applicant has not shown that this amount solves any stated problem or produces unexpected results.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Richter and distilled water to avoid contaminants.


Claim 2. 
Richter teaches:
wherein the amount of the monomer is 30% to 70% of the mass of the distilled water, , col. 2, l. 54, teaches 50-100 mole percent; 
and the amount of the initiator is 0.64 to 1% of the mass of the monomer, see col. 4, l. 47, teaches .2% to 5%;  
Richter does not teach:
the amount of the mixed auxiliary agent is 22.5% to 50% of the mass of the monomer
the amount of the crosslinking agent is 0.6% of the mass of the monomer
Richter teaches to use acetic acid as a mixed auxiliary agent. Richter is not specific as to
the amount. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Richter and use the claimed amount of mixed auxiliary agent as a matter of routine optimization depending on the resultant polymer properties desired since Applicant has not shown that this amount solves any stated problem or produces unexpected results.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Richter and use the claimed amount of crosslinking agent because one of ordinary skill would recognize this amount as suitable.

Richter teaches:
wherein the amount of the monomer is 42.3% to 59.1% of the mass of the distilled water,  col. 2, l. 54, teaches 50-100 mole percent; 
and the amount of the initiator is 0.69 to .81% of the mass of the monomer, see col. 4, l. 47, teaches .2% to 5%;  
Richter does not teach:
the amount of the mixed auxiliary agent is 22.5% to 50% of the mass of the monomer
Richter teaches to use acetic acid as a mixed auxiliary agent. Richter is not specific as to
the amount. It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Richter and use the claimed amount of mixed auxiliary agent as a matter of routine optimization depending on the resultant polymer properties desired since Applicant has not shown that this amount solves any stated problem or produces unexpected results.

Claim 4. 
Richter teaches:
wherein the monomer is a mixture of dimethylaminoethyl methacrylate; see col. 2, l. 64 teaches dimethylaminoethyl methacrylate;
and acryloxyethyl trimethylammonium chloride, see col. 3, l. 43, teaches acryloxyethyl trimethylammonium chloride;
 and a mass ratio of the dimethylaminoethyl methacrylate to the acryloxyethyl trimethylammonium chloride is 10-150:100, see col. 2, l. 63 teaches 1 to 99% by weight.

Claim 5. 
Richter teaches:
wherein the mass ratio of the dimethylaminoethyl methacrylate to the acryloxyethyl trimethylammonium chloride is 50- 134:100; see col. 2, l. 63 teaches 1 to 99% by weight.

Claims 6 and 11-14;
Richter teaches:
wherein the mixed auxiliary agent is acetic acid, see col. 3, l. 60 teaches acetic acid.

Claims 8, 19 and 20:. 
Richter teaches:
 wherein the initiator is one of ammonium persulfate or potassium persulfate, see col. 4. l. 45-46 teaches ammonium persulfate.


Claims 7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Richter Jr. et al. US Patent No. 3,140,265 (hereinafter “Richter”) as set forth above and further in view of  Atkins US Patent No. 3,857,824.


Richter does not teach 
wherein the crosslinking agent is N,N' methylenebisacrylamide.
Applicant’s claimed compound has been used as a crosslinking agent for various polymers for a long time. Atkins suggests it, see abstract.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Richter and use Applicant’s claimed crosslinking agent because Richter suggests crosslinking agents, see col. 6, l. 5-14 but is not specific as to which crosslinking agent should be used and Atkins suggests methylenebisacrylamide so that one would have a reasonable expectation that this crosslinking agent would function suitably. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 6225395 and PG PUB 2015/0345079 both teach copolymers comprising dimethylaminoethyl methacrylate and acryloxyethyl trimethylammonium chloride. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Examiner, Art Unit 3674